SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August , 2008, by and among Platina Energy Group, Inc, a Delaware corporation, with headquarters located at 14850 Montfort Drive, Suite 131, Dallas, Texas 75254 (the “Company”), and Trafalgar Capital Specialized Investment Fund, Luxembourg ( “Buyer”). WITNESSETH: WHEREAS, the Company and the Buyer are executing and delivering this Agreement in reliance upon an exemption from securities registration pursuant to Section 4(2) and/or Rule506 of Regulation D (“Regulation D”) as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
